STEAKLEY, Justice.
Relator, Sergeant Herbert N. Carrington, a member of the armed forces of the United States, filed his petition for writ of mandamus in this Court on April 15, 1964. The Respondents were the officials of the Republican Party of El Paso County. Relator sought the writ for the purpose of gaining recognition of his right to vote in the Republican Party Primary election of May 2, 1964. Relator entered the military service as a resident of Alabama, and under the provisions of Article VI, § 2, of the Texas Constitution, Vernon’s Ann.St., couH not acquire a voting residence in Texas So long as he was a member of the armed forces. On the basis of this provision of the Texas Constitution, this Court by its judgment dated April 29, 1964, denied Relator’s petition for mandamus.
The Supreme Court of the United States on March 1, 1965, held that the above-mentioned provision of the Texas Constitution deprived Relator of a right secured by the Equal Protection Clause of the Fourteenth Amendment to the Federal Constitution, and ordered that the judgment of this Court be reversed with costs, and that the cause be remanded to this Court for further proceedings, 380 U.S. 89, 85 S.Ct. 775, 13 L.Ed.2d 675.
Our judgment of April 29, 1964, denying Relator’s petition for mandamus is set aside. The Republican Party primary election in which Relator desired to vote, and for which purpose he filed the petition for writ of mandamus, was held on May 2, 1964. This cause is now moot and the petition for writ of mandamus is dismissed.
The right of Relator to vote in future elections under the circumstances of this cause is, of course, guaranteed by the judgment and mandate of the Supreme Court of the United States and will be upheld by the courts of this State.